DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
Response to Amendment and Status of Claims
Applicants amendments to the claims filed July 20, 2022 are acknowledged. Claim 32 is newly added. No new matter has been added. Claims 1-11, 18-19 and 25-32 are currently pending and considered in this office action. 
Claim Objections
Claim 32 is objected to because of the following informalities: “0.20-0.40_wt.% Sn” should be “0.20-0.40 wt.% Sn”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 18-19 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bartges (US 6,113,850).
Regarding Claims 1, 2, and 10, Bartges discloses a substantially Pb-free aluminum alloy product (see Abstract) having the claimed aluminum alloy composition and an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table below): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding the compositions disclosed by Bartges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05). Further, one of ordinary skill in the art would have appreciated that the alloy would be Pb free (Pb of 0wt%), as Pb is not listed as an included element or impurity.
 Regarding the mechanical properties, one of ordinary skill in the art would appreciate that the inventive alloy in the Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper (see Col. 4, line 33). Examiner notes that “provided in a T8” (claim 1) is a product-by-process limitations. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113. 
 
Bartges is silent towards the machining characteristics, and does not disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking.
However, Bartges discloses the claimed composition, ultimate tensile strength, yield strength, and elongation (see composition listed in Col. 4, lines 24-28 and the mechanical properties thereof listed in the table of Col. 5, and Table above).
Further, Bartges discloses a substantially similar processing route, including the T8 temper (“casting, preheating, extruding, solid solution heat treating, cold finishing and aging” Col. 2, lines 55-56”; “preferably to a…T8 or T851 temper” Col. 2, lines 56-60), compared to the instant invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the invention of Bartges in the T8 temper would comprise the claimed properties and machinability capabilities, as the mechanical properties and composition are identical, and the processing is substantially similar to the instant invention. Additionally, it would be obvious to one of ordinary skill in the art that the alloy in the T8 temper, as taught by Bartges, comprise the same or better mechanical properties as the T3 temper disclosed by Bartges, which already comprises the mechanical properties within the claimed ranges. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Additionally, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding Claims 3-4, 7 and 9, Bartges discloses wherein said aluminum alloy composition comprises:
  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Regarding Claims 5-6 and 8, Bartges discloses wherein said aluminum alloy composition further comprises: 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 11, Bartges discloses wherein impurities are total in an amount of less than 0.5wt% (“balance aluminum, incidental elements and impurities (“including 0.01wt% titanium and 0.01 wt% zinc)” Col. 4, lines 27-28; thus impurities total 0.02wt%). Further, it would have been obvious to one of ordinary skill in the art that the incidental impurity levels accounted for less than a total of 0.5wt%, as a standard set by the commercialization of any alloy. 


    PNG
    media_image4.png
    369
    781
    media_image4.png
    Greyscale
Regarding Claims 18-19, Bartges discloses a substantially Pb-free aluminum alloy composition (see Abstract) consisting of the claimed components and having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table below):

 Regarding the compositions disclosed by Bartges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05). Further, one of ordinary skill in the art would have appreciated that the alloy would be Pb free (Pb of 0wt%), as Pb is not listed as an included element or impurity.
 Regarding the mechanical properties, one of ordinary skill in the art would appreciate that the inventive alloy in the Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper (see Col. 4, line 33).  
In regards to the “provided in a T6 temper”, these are a product-by-process limitations. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113. 
Further, Bartges does disclose using the T6 temper (see Col. 2, lines 56-60). It would be obvious to one of ordinary skill in the art that the alloy in the T6 temper, as taught by Bartges, comprise the same or better mechanical properties as the T3 temper which already comprises the mechanical properties within the claimed range because one of ordinary skill in the art would appreciate that a T6 temper would improve upon the tensile strength, yield strength and elongation from that of the T3 temper. 

Bartges is silent towards machining capabilities, and does not expressly disclose the machining characteristics in terms of number of chips/gram. One of ordinary skill in the art would understand the claim to be comparing the number of chips/gram between (Claim 18) a T6 and a T8 temper, or between (Claim 19) a T6 temper and a T3 temper, when implementing the same machining test to each sample.
However, Bartges discloses the same composition, tensile properties and processing (see above), and it would be obvious to one of ordinary skill in the art that the product of Bartges in the T6 temper result in the same mechanical and machineability properties as claimed. Specifically, it would be obvious to one of ordinary skill in the art at the time that the invention was filed that product of Bartges in the T6 temper have superior machinability when compared to a product having the same aluminum alloy composition but in a (Claim 18) T8 temper or a (Claim 19) T3 temper, as determined by chip size (chips per gram), wherein a greater number of chips per gram is considered a superior measure of machinability. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claims 25 and Claim 31, Bartges discloses the claimed composition, ultimate tensile strength, yield strength, and elongation (see above Claim 18 and Claim 1, respectively), Bartges discloses a substantially similar processing route (“casting, preheating, extruding, solid solution heat treating, cold finishing and aging” Col. 2, lines 55-56”; “preferably to a…T8 or T851 temper…same alloy may be processed to such other tempers as…T6 or T651” Col. 2, lines 56-60) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). 
Therefore, while Bartges does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking when provided as a 1” diameter rod, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the of Bartges in the T8 temper (Claim 31) or T6 temper (Claim 25) comprise the claimed machinability capabilities, as the mechanical properties and composition are identical, and the processing (including the T8 and T6 temper) is substantially similar to those claimed. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Additionally, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.


    PNG
    media_image4.png
    369
    781
    media_image4.png
    Greyscale
Regarding Claim 26, Bartges discloses a substantially Pb-free aluminum alloy composition (see Abstract) consisting of the claimed aluminum alloy composition and an Ultimate Tensile Strength >/= 45.0 KSI / 311 MPa, Yield Strength >/= 38.0 KSI / 262 MPa, and % Elongation minimum >/= 10% (see Table below):
Regarding the compositions disclosed by Bartges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05). Further, one of ordinary skill in the art would have appreciated that the alloy would be Pb free (Pb of 0wt%), as Pb is not listed as an included element or impurity.
 Regarding the mechanical properties, one of ordinary skill in the art would appreciate that the inventive alloy in the Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper (see Col. 4, line 33).  
Bartges further discloses using the T6 or T8 temper which reads on the limitation ‘manufactured at only a T8 or T6 temper” (see Col. 2, lines 56-60). It would be obvious to one of ordinary skill in the art that the alloy of Bartges in the T6 or T8 temper comprise the same or better mechanical properties as the T3 temper disclosed in the Table of Col. 5. 
Additionally, “manufactured using only a T8 or T6 temper” is a product-by-process limitations, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113. 
All structural limitations of the product, including the compositions and the mechanical properties, have been met (see Abstract, see Col. 4, lines 24-28, see mechanical properties in Col. 5 Table of Bartges, see summary in Table above).

Regarding Claims 27-29, Bartges discloses incidental elements and impurities (see Abstract; see Col. 3, lines 26-27). Bartges discloses wherein impurities amount to typically less than about 0.1%, such as 0.03% (see Col. 3, lines 28-30) and further such as 0.01wt% (see Col. 4, lines 27-28). 
While Bartges does not expressly disclose a range for incidental impurities such that they are present in a total amount of (Claim 27) less than 0.5wt%, or further (Claims 28 and 29) less than 0.1wt%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the amount of the impurities to the claimed values. One would do this as a means to prevent contamination detrimental to mechanical properties, and because Bartges suggests such impurities of each element are preferably already low values of 0.01wt% (see Col. 4, lines 27-28 for Zn and Ti) and less than 0.03% (see Col. 3, lines 28-30 for Pb). 
Values as low as 0.01wt% and less 0.03wt% for unwanted impurities and incidental elements would read on the claimed amounts of (Claim 27) less than 0.5wt%, or further (Claim 28 and 29) less than 0.1wt%. 

Regarding Claim 30, Bartges discloses wherein the aluminum alloy composition comprises:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.

Regarding Claim 32, Bartges discloses wherein the aluminum alloy composition further comprises:
Element
Claimed
Bartges (wt%); Abstract
Overlap
Pb
<0.05
0
0
Si
0.10-0.16
Up to about 0.40
0.10-0.16
Fe
0.30-0.50
Up to about 0.70
0.30-0.50
Cu
5.1-5.8
4-5.75
5.1-5.75
Zn
0.002-0.05
Up to about 0.30
0.002-0.05
Bi
0.20-0.40
0.2-0.9
0.20-0.40
Sn
0.20-0.40
0.12-1.0
0.20-0.40


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.

Claims 1-11 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (previously cited, CN 101294249 A, with English Machine Translation provided).
Regarding Claims 1, 2, 10 and 31, Liu discloses a substantially Pb-free aluminum alloy product (see Abstract; see para. [0028]) having an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10, or further (claim 2) Pb <0.05, Si 0-0.40; Fe 0-0.70; Cu 5.0 - 6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (see Abstract; one of ordinary skill in the art would appreciate the content of Pb to be 0 as the alloy is lead-free); wherein
said alloy composition has a ratio of Bi/Sn of (claim 1) less than 1.32 and (claim 10) greater than 0.8/1 (see Abstract; 0.15-0.45% Sn and 0.3-0.8% Bi would give a Bi/Sn ratio within the range of 0.67 – 5.33). For example, 0.3%Sn and 0.3% Bi would give a ratio of Bi:Sn of 1:1, which reads on the claimed ratios of less than 1.32:1 (Claim 1) and greater than 0.8:1 (Claim 10). 
Regarding the compositional ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.

Lui further discloses wherein said substantially Pb-free aluminum alloy product is provided in a T8 temper having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table 1 of original Chinese patent (corresponds with [49-53] of machine translation) for 2xxx series T8, UTS is ≥430 MPa, yield strength is ≥380 MPa, and elongation is 12%).
In regards to the “provided in a T8” (claim 1), these are a product-by-process limitations, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113. 
 
Liu discloses the claimed composition, temper, ultimate tensile strength, yield strength, and elongation (see above), and Liu discloses a substantially similar processing route (“cast- homogenization processing – extrusion – solid solution – quenching- (drawing) – aging - (cold drawing)” [0028]) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). 
Therefore, while Liu does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of (Claim 1) withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking, or further (Claim 31), capable of withstanding these same parameters when provided as a 1” diameter rod, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the invention by Liu would comprise these properties and machineability capabilities, as the mechanical properties, composition, and processing are substantially identical. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Further, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

Regarding Claims 3-8, Liu discloses wherein said aluminum alloy composition comprises:
(see claim 3) 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract);
(see claim 4) 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract);
(see claim 5) 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract); 
(see claim 6) 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract);
(see claim 7) 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract); and 
(see claim 8) 0.20-0.50 Sn (“0.15 to 0.45 percent of tin” Abstract). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 9, Liu discloses wherein said aluminum alloy composition comprises 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract), 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract), 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract), 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract), 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract), and 0.20-0.50 Sn (“0.15 to 0.45 percent of tin” Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 11, Liu discloses “unavoidable impurity” (Abstract), but does not specifically disclose wherein these impurities are total in an amount of less than 0.5wt%; however, it would have been obvious to one of ordinary skill in the art that the incidental impurity levels accounted for less than a total of 0.5wt%, as a standard set by the commercialization of any alloy. 

Regarding Claim 26, Liu discloses a substantially Pb-free aluminum alloy composition (see Abstract) consisting of the following components (in weight percent of the aluminum alloy composition):
Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50, wherein Si, Fe, Cu Zn, Bi, and Sn are the only components intentionally added to the alloy composition such that any other material exists only as incidental impurities, with the balance being aluminum save for the incidental impurities (see Abstract; see para. [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.
Liu further discloses wherein said aluminum alloy composition has a ratio by weight of Bi/Sn of less than 1.32/1 ((see Abstract; 0.15-0.45% Sn and 0.3-0.8% Bi would give a Bi/Sn ratio within the range of 0.67 – 5.33). For example, 0.3%Sn and 0.3% Bi would give a ratio of Bi:Sn of 1:1, which reads on the claimed ratios of less than 1.32:1 (Claim 1) and greater than 0.8:1 (Claim 10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.

Lui further discloses wherein said substantially Pb-free aluminum alloy product is provided in a T8 temper having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table 1 of original Chinese patent (corresponds with [49-53] of machine translation) for 2xxx series T8, UTS is ≥430 MPa, yield strength is ≥380 MPa, and elongation is 12%).
Additionally, in regards to the “manufactured using only a T8 or T6 temper”, this is a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113,
All structural limitations of the product, including the composition and mechanical properties, have been met.

Regarding Claims 27-29, Liu discloses incidental elements and impurities (see para. [0016]) but is silent towards the amount of impurities such that the total amount of impurities is (Claim 27) less than 0.5wt%, or further (Claims 28 and 29) less than 0.1wt%. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the amount of the impurities to be as low as possible, and within the claimed ranges, as a means to prevent contamination of the steel detrimental to mechanical properties.

Regarding Claim 30, Liu discloses wherein the aluminum alloy composition comprises: Si 0.1-0.16, Fe: 0-0.50, Cu: 5.1-5.8, Zn: 0-0.05, Bi: 0.20-0.40, and Sn: 0.20-0.50 (see Abstract; see para. [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.

Regarding Claim 32, Liu discloses wherein the aluminum alloy composition comprises: <0.05wt% Pb, 0.1-0.16 wt% Si, 0.30-0.50% Fe, 5.1-5.8% Cu, 0.002-0.05% Zn, 0.20-0.40% Bi, and 0.20-0.40% Sn (see Abstract; see para. [0016]). One of ordinary skill in the art would appreciate the content of Pb to be 0 as the alloy is lead-free. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.

Claim 18-19, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Coats (previously cited and cited by applicant, US 5,803,994).
Regarding Claims 18-19, Coats discloses a substantially Pb-free aluminum alloy product (see Abstract) having an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition):
Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (see Abstract);
said aluminum alloy composition having a ratio by weight of Bi/Sn of less than 1.32  (see Abstract; 0.1-1% Bi and 0.2-0.5 Sn would give a ratio of Bi/Sn in the range of 0.2 – 5). For example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.
Coats further discloses wherein said aluminum alloy composition provided in a T6 temper to provide an alloy composition having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table in Col. 4; UTS is 51 KSI, yield strength is 45 KSI and elongation is 14%; “to further improve the mechanical and physical properties….impart a T6… temper” Col. 3, lines 22-29). 
In regards to the limitation “provided in a T6 temper”, this is a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113. Thus, all structural limitations of the product have therefore been met.
While the property values listed in the Table of Coats is designated as a T3 temper, Coats teaches that a T6 temper improves mechanical and physical properties of the aluminum alloy (see Col. 3, lines 23-31), and one of ordinary skill in the art would appreciate the alloy of Coats produced in a T6 temper would comprise improved mechanical properties from the T3 temper, which already posses the claimed features.

Coats does not expressly disclose the machining characteristics in terms of number of chips/gram. One of ordinary skill in the art would understand the claim to be comparing the number of chips/gram between (Claim 18) a T6 and a T8 temper, or between (Claim 19) a T6 temper and a T3 temper, when implementing the same machining test to each sample.
However, Coats discloses the claimed composition and the claimed temper (T6 processing), and it would be obvious that the product of Coats in the T6 temper result in the same mechanical and machineability properties as claimed, and comprise superior machinability when compared to a product having the same aluminum alloy composition but in a (Claim 18) T8 temper or a (Claim 19) T3 temper, as determined by chip size (chips per gram), wherein a greater number of chips per gram is considered a superior measure of machinability. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 

Regarding Claim 25, Coats discloses the claimed composition, temper, ultimate tensile strength, yield strength, and elongation (see above, Claim 18). Coats also discloses a substantially similar processing route as the instant invention.
Coats: (“first cast into ingots…homogenized…billets…extruded…to obtain the desired mechanical and physical properties….includes at least solution heat treatment followed by cold working…subsequent to the solution heat treatment the alloy is rapidly quenched…any known cold working operation, such as drawing….the cold-worked alloy may be subjected to an additional heat treatment, for example…aging…to impart a T6, T651 or T8 temper” Col. 2, line 58 - Col.3, line 30).
Instant invention: (“billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). 
Therefore, while Coats does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking when provided as a 1” diameter rod, it would have been obvious to one of ordinary skill in the art that the alloy of Coats in the T6 temper comprise the claimed machineability capabilities, because the tensile properties, composition, and processing are identical to those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 26, Coats discloses a substantially Pb-free aluminum alloy composition (see Abstract) consisting of the following components (in weight percent of the aluminum alloy composition):
Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50, wherein Si, Fe, Cu Zn, Bi, and Sn are the only components intentionally added to the alloy composition such that any other material exists only as incidental impurities, with the balance being aluminum save for the incidental impurities (see Col. 2, lines 50-54);
said aluminum alloy composition having a ratio by weight of Bi/Sn of less than 1.32/1  (see Abstract; 0.2-0.8% Bi and 0.1-0.5 Sn would give a ratio of Bi/Sn in the range of 0.4-8). For example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.

Coats further discloses said alloy composition manufactured using only a T8 or T6 temper to provide an alloy composition having an Ultimate Tensile Strength >/= 45.0 KSI / 311 MPa, Yield Strength >/= 38.0 KSI / 262 MPa, and % Elongation minimum >/= 10% (see Table in Col. 4; UTS is 51 KSI, yield strength is 45 KSI and elongation is 14%). 
While the example composition disclosed to represent the mechanical properties does not expressly comprise a Bi/Sn ration of 1.32 or less, it would have been obvious to one of ordinary skill in the art that the working example alloy is representative of the properties or minimum value of the mechanical properties of the alloys taught within the disclosed invention, and therefore of the taught compositions which do read on the claimed ratio (see Col. 3, lines 22-29). One of ordinary skill in the art would recognize that given the mechanical properties listed by the T3 temper which are already within range of the properties claimed, a material which is produced with further a T6 or even T8 temper would comprise improved properties which would also be within the ranges claimed.
Additionally, in regards to the limitation “manufactured using only a T8 or T6 temper”, this is a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113. Thus, all structural limitations of the product have therefore been met.
Further, Coats discloses the claimed composition and temper (processing), and it would be obvious to one of ordinary skill in the art that the product of Coats result in the same mechanical and machineability properties as claimed; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 

Regarding Claims 27-28, Coats discloses incidental elements and impurities (see Abstract), and teaches wherein impurities may be in amounts not exceeding 0.05% (“lead only as an unavoidable impurity in amounts not exceeding 0.05%” Col.1, lines 34-35), but does not expressly disclose wherein these incidental impurities are present in a total amount of (Claim 27) less than 0.5wt%, or further (Claim 28) less than 0.1wt%. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the amount of the impurities to be as low as possible, and within the claimed values. One would do this as a means to prevent contamination detrimental to mechanical properties, and further because Coats suggests impurities should not exceed 0.05% (see teaching above; 0.05% reads on the claimed ranges of (Claim 27) less than 0.5wt% and further (Claim 28) less than 0.1wt%). 

Response to Arguments
Applicants arguments, filed July 20, 2022, in regards to Claims 1, 18 and 26, and dependent claims thereof, rejected under 35 U.S.C. 103 over Bartges, have been fully considered, but are respectfully not found persuasive.
Applicant argues that the previous declaration of Matuska provides evidence that the differences in machining capabilities between the temper designations of T3 and T8 are not obvious. Applicant argues that Bartges only discloses examples with the T3 temper.
This argument is not found persuasive. 
Bartges expressly discloses the T8 temper. The T3 temper is not relied upon for the machining capabilities. Bartges is not required to provide a working example in the T8 temper for it to be obvious to implement the T8 for the compositions disclosed by Bartges. It is well-known in the art to use T8 tempers to improve mechanical properties. It is well within the reaches of one of routine skill in the art to have used at T8 temper for Bartges because Bartges discloses using the T8 temper.

Applicant’s arguments, filed July 20, 2022, directed to Claims 1 and 26, and dependent claims thereof, rejected under 35 U.S.C. 103 over Liu, and those directed to Claims 18 and 26, and dependent claims thereof, rejected under 35 U.S.C. 103 over Coats, have been fully considered, but are respectfully not found persuasive.
Applicant argues that Examiner does not support the stance of inherency, and the position of inherency is contradictory to the submitted Declarations of Coats and Farrar. Applicant argues that similar composition and mechanical properties are insufficient to show the claimed machinability.
This argument is not found persuasive.
The inherency rejection is supported because the both the compositions and the processing are the same as the claimed invention. The compositions are not just similar, they are overlapping, and therefore prima facie obvious over the claimed invention. In response to the alleged contradictions of inherency and the declarations, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues that the Coats declaration affirms that at least the 2111 aluminum alloy had machine cracking problems, and that the disclosures of Liu does not solve the cracking problems.
This argument is not found persuasive because the alloy of Liu is not the 2111 alloy, and Liu is silent towards machining properties. Liu is not required to address machining properties for it to be obvious that the alloy of Liu in the T6 or T8 temper comprise the claimed features. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	
Applicants arguments, filed July 20, 2022, directed to Claims 1 and 26, and dependent claims thereof, alternatively rejected under 35 U.S.C. 103 over Liu in view of Hatta, have been fully considered. Applicant argues that the machinability test of Hatta is not similar to the claimed machinability test. This argument is found persuasive, and this rejection has subsequently been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735